                  Case
                Case    18-2868, Document
                     1:15-cv-07433-LAP    293, 09/13/2019,
                                       Document   985 Filed2655327,
                                                             09/13/19Page1
                                                                       Pageof11of 1
                                                                                  N.Y.S.D. Case #
                                                                                  15-cv-7433(RWS)

                              UNITED STATES COURT OF APPEALS
                                         FOR THE
                                      SECOND CIRCUIT
                                                _________________

             At a Stated Term of the United States Court of Appeals for the Second Circuit, held at the
      Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York, on the
      13th day of September, two thousand and nineteen.

      Before:     José A. Cabranes,
                  Rosemary S. Pooler,
                  Christopher F. Droney,
                         Circuit Judges.
      __________________________________                                                        Sep 13 2019


       Julie Brown, Miami Herald Media Company,
                                                            STATEMENT OF COSTS
                    Intervenors - Appellants.
       v.                                                   Docket No. 18-2868

       Ghislaine Maxwell,

                    Defendant - Appellee,
       v.

       Virginia L. Giuffre,

                 Plaintiff - Appellee.
      ______________________________


           IT IS HEREBY ORDERED that costs are taxed against Defendant-Appellee Ghislaine
      Maxwell and in favor of Intervenors-Appellants Julie Brown and the Miami Herald Media
      Company in the amount of $1,604.80.

                                                            For the Court:
                                                            Catherine O’Hagan Wolfe,
                                                            Clerk of Court




CERTIFIED COPY ISSUED ON 09/13/2019
